180 Ga. App. 312 (1986)
349 S.E.2d 6
CHASTAIN
v.
THE STATE.
72872.
Court of Appeals of Georgia.
Decided September 4, 1986.
Rehearing Denied September 17, 1986.
David E. Ralston, for appellant.
Roger G. Queen, District Attorney, for appellee.
POPE, Judge.
Randy Calvin Chastain was convicted on five counts of aggravated sodomy and child molestation and was sentenced to serve twenty years on each of four counts, the sentences to run concurrently, with ten years probation on the fifth count.
1. Chastain raises the general grounds. We have carefully reviewed the record and find that the evidence is sufficient beyond any reasonable doubt to enable a rational trier of fact to convict Chastain on each count. Accord Chapman v. State, 170 Ga. App. 779 (1) (318 SE2d 213) (1984); see also Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. Chastain argues that the court erred in restricting his right to a thorough and sifting cross-examination by granting the State's motion in limine precluding him from questioning the child about alleged incidents with other men for the purpose of showing the child's knowledge of the crimes of child molestation and sodomy. Knowledge of a crime gained through being a victim of that crime at the hands of others can have no relevance to the issue of guilt or innocence of the defendant on trial. The past sexual experience of a child in a case such as this is irrelevant to the issue of whether molestation was committed *313 by the defendant on trial. Decker v. State, 139 Ga. App. 707 (2) (229 SE2d 520) (1976). The trial court did not err in excluding such evidence.
Judgment affirmed. McMurray, P. J., and Carley, J., concur.